The uninsured employer appeals from a decision and award of the State Industrial Board affirming a referee’s decision and award. The claimant-respondent was employed on a dairy farm operated by the employer-appellant. He performed duties usual to a farm hand and was not required at any time to leave the farm or perform any duties outside of the limits of the farm. He testified that his sole occupation was that of a farm hand and that he had never been employed at any other work. On March 16, 1938, while operating a buzz saw on the farm for the purpose of cutting fire wood, he was injured. The Industrial Board found that the employer’s major business was the operation of a milk pasteurizing and bottling plant in the city of Utica and that the claimant’s work was incidental to such business. There is nothing in the evidence to sustain such finding. Claimant was employed to do general farm work and was at all times a farm laborer. He performed no duties in connection with the pasteurizing and bottling plant but his time was devoted exclusively to farm labor on the farm where he lived. The cutting of wood for kindling did not alter Ms status. The award should be reversed and the claim dismissed, with costs against the State Industrial Board. Award reversed and claim dismissed, with costs against the State Industrial Board. Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ., concur.